 Case: 7:21-cv-00004-DLB Doc #: 10-9 Filed: 02/24/21 Page: 1 of 1 - Page ID#: 60




   If-
BB/07/20 00:21:54 USAA Fax Server 2                          ->                  6B6BB61437 USAA Prod RFC                          Page 083

                       Company                                               \..., Ll\.llVl ll'i .ll U .HlVll\. l l U l"'i
   USAA®


  KEITH BARTLEY
  310 SOUTH LAKE DRIVE
  PO BOX 1378
  PRESTONSBURG KY 41653-5378




  August 7, 2020

  Dear Keith Bartley,

  I'm writing regarding the claim referenced below.

            USAA policyholder:            Ryan Hall
            Claim number:                 042003497-001
            Date of loss:                 December 21, 2018
            Loss location:                Topmost, Kentucky

  I received your letter dated 7/30/20. In order for me to correspond with you I will need you to first send me your
  letter of representation. You can email to me if you prefer at the following email address:
  3plbk5jzw97d@claims.usaa.com

  You can also mail to the address that you have on record. Thank you.

  You may submit correspondence or questions to me using one of the following options:

                B         Address:                              USAA Claims Department
                                                                P.O. Box 33490
                                                                San Antonio, TX 78265

                O         Fax:                                  1·800·531-8669


                '-,.      Phone:                                1·800-531-8722

   Sincerely,


  -r:;;,           9 = ~ ..,
   Terry R StoutJr
   Large Loss 9
   Garrison Property and Casualty Insurance Company

   Garrison Property and Casualty Insurance Company. a subs,drary of USAA Casuaay Insurance Company, 1s authorized to use the USAA ego, a
   reg:stered trademark of United Services Automob :e Assocrat:on.

   Attached:     letter asking for more info


                                                                                       EXHIBIT                                  54577-0620


                                                                                       7
   042003497 • 001 · 07348 · 03

                                                                                                                                   Page 1 of 1
